Development of the Community's railways  Certification of train drivers operating locomotives and trains on the railway system in the Community  International rail passengers' rights and obligations (continuation of debate)
The next item is the continuation of the joint debate on European railways.
At this moment when for the first time I am exercising my duty to preside over the European Parliament, I would like to acknowledge all of those people who have accompanied me until this point in my life and career, my party colleagues and the citizens of my province, Ciudad Real, in Spain, who kept me in my country's Parliament for twenty-two years. In particular, it is a happy historical coincidence that we should be talking about railways when I come from a town called Alcázar de San Juan, which was a central point in the history of the railways and in the history of the workers' movement in my country.
- (DE) Mr President, ladies and gentlemen, I am essentially in favour of the third railway package. Originally, I took the view that the State should never hand over operation of the railways to private companies, but, provided the infrastructure remains under State ownership, and local, regional and cross-border transport services are transferred to private companies only under very clear conditions, in a socially and environmentally responsible way, I now think that we must accept fair competition. If, however, a State monopoly were simply to be replaced by a number of private monopolies, as has sometimes been the case with the energy companies, then liberalisation would certainly get us nowhere.
My experience as a frequent rail traveller has shown me that the quality of railway provision depends not on the level of privatisation, but rather on a clear political will to give rail preference over road. What counts in this respect are the true costs and the attractiveness of the railways in general, including, for example, appealing stations, well-planned timetables, a reliable service, comfortable trains, and so on.
We have a good example in the middle of Europe: Switzerland. The Swiss Government has not abdicated its responsibilities, even though 45% of the railways are not owned by Swiss Federal Railways. There are clear requirements, and there is a political will on the part of those responsible. The railways work, and can compete with the road network. A bad example is Italy, where the focus has to date been on grand projects and the existing rail network has been seriously neglected for decades. Perhaps this European initiative will gradually make Italy, too, change its approach.
(PT) Once again, the majority in Parliament is trying to speed up the liberalisation and privatisation of rail passenger transport by seeking to broaden the scope of the proposed directive not only to international passenger transport, and by as early as 2010, but also to national passenger transport by 2017. Its aim is to deliver the most profitable lines into the hands of the large private economic operators by privatising services, specifically by means of public-private partnerships, thereby fostering, as has happened in other sectors, the formation of monopolies whose aim is profit. These monopolies often receive outlandish amounts of public funding, regardless of the interests and needs of each country and its people.
In Portugal, experience has shown that, following the implementation of such a policy, public rail transport services have deteriorated, thereby hampering people's mobility. The policy has led to higher ticket prices, to the removal of hundreds of kilometres of the rail network, to the closure of stations and to a reduction in passenger numbers and in service quality. Furthermore, fewer people are working in the rail sector, and there has been an onslaught on salaries and workers' rights. This is a policy to which the workers and the general public alike are opposed. We have therefore tabled a proposal to reject this directive, explained in general terms in the minority opinion in this report.
(IT) Mr President, ladies and gentlemen, the third rail package is a major step towards the goal of a liberalised market and a common policy to protect passengers' rights and obligations at a European level.
The Jarzembowski report certainly makes up the core of the third package, and I fully endorse the rapporteur's position. It opens up to competition not only international but also national rail transport, makes the principle of reciprocity compulsory, and thus avoids giving undeserved advantages to companies in countries closed to competition.
The Sterckx report concerns passengers' rights and obligations. Again, I agree with the rapporteur's position, in that he rightly proposes extending the scope of the regulation to include all rail passengers, both national and international. International passenger traffic in fact represents only 5% of rail traffic, so what would be the point in approving a regulation that applies to such a small percentage of consumers?
Another argument in favour of extending the scope is suggested by the legislation in force in the air transport sector, where no distinction is made between international and national traffic as regards passengers' rights and obligations.
Many Member States will find it difficult to reconcile their current situation with the provisions proposed in this regulation, and we therefore think it appropriate that the proposed measures should be phased in gradually. Above all, they should comply with the feasibility criterion: for example, passengers with reduced mobility will see the gradual removal of physical obstacles and barriers as major restructuring work is carried out, new stations are built and new trains and carriages are purchased. Companies will be liable for passengers and their baggage, and in the event of delays there will be minimum compensation rights throughout the European Union.
Mr President, may I begin by congratulating you on your elevation. I hope you will enjoy your two and a half years in the Chair and, of course, give me plenty of speaking time!
This debate is a bit like the political equivalent of Nero fiddling while Rome burns. We talk a lot about encouraging a switch of people and goods from road to rail, and yet leave in place huge obstacles to operation of the railways. No wonder passenger numbers and goods figures are falling.
We must have a European single market in railways, rather than a series of totally incompatible national markets. Without it, the railways are at a handicap, particularly in relation to air travel. I can get a plane ticket from Manchester to Prague on my computer at the click of a button, but just try getting a train ticket from Manchester to Prague. It is impossible.
We must have liberalisation of the railways now. We must open up the market now. Of course we have to have safeguards. I would not recommend anybody to follow the experience of the United Kingdom. The privatisation - as opposed to liberalisation - there was a complete disaster. However, under the current government, the UK has put things right and now has the highest investment in railways anywhere, the largest increase in passenger numbers and also has actually seen more kilometres of railway line being built.
Nobody needs this investment more than the countries of Central and Eastern Europe. Why are we delaying when they are desperate for investment? We need that investment in order to put a proper European railway market into operation. We also need to ensure that passengers are properly treated. I receive many complaints from people with reduced mobility who find it very difficult to travel by rail across Europe. We need standards on this, and we need proper ticketing so that you can press a button in Manchester and get a ticket to wherever you want to go. What is more, we need to move faster than is being proposed by the European Commission and the Council.
(NL) So far, a broad majority in this House appears to be holding firm to liberalising a railway network for both cross-border and domestic transport, which does not come as a total surprise, as indeed, more extensive market forces in public transport have demonstrated to us that this produces 25% more public transport for the same level of outlay.
I do consider Amendment 37 at any rate to be of key importance in this framework. We should not only consider competition in the rail network, but also, and especially, around it, or the so-called concession model, an important form of market forces, whereby safety, efficiency, a logical timetable and healthy financial management can all be given equal weighting. Following in the footsteps of the shadow rapporteur, Mr Ortuondo Larrea, I should like to ask the rapporteur to give full support to Amendment 37.
I should like to finish off by saying a few words about Amendment 18. Unlike the rapporteur, I take the view that contracts for international passenger services that have already been put out to tender in accordance with an open commercial and fair procedure, and only those, should be respected. To be honest, this simply strikes me as a matter of good governance. If existing contracts with private parties must be broken, Member States could be faced with insurance claims running into hundreds of millions of euros, which is, in all honesty, not exactly the message that I, as a Member of Parliament, want to see going out to the European public.
The Group of the Alliance of Liberals and Democrats for Europe will therefore be rejecting Amendment 18, and I should like to ask the rapporteur to do likewise.
(FR) I too would like to congratulate our new President of the sitting: welcome, Mr President!
Commissioner, ladies and gentlemen, the fight against climate change requires a considerable commitment on the part of the Union in favour of public transport, and of the railways in particular. In my region, Lorraine, a recent tragic cross-border accident, resulting from a signalling error, dramatically illustrated the urgent need to harmonise the rail network, which is no small challenge. Because it involves the concepts of access to a public service and of land management, achieving uniformity requires the greatest possible prudence, as the Minster acknowledged just now.
I do not therefore believe that the liberalisation proposed in Mr Jarzembowski's report is the right approach. Apart from the fact that opening up to competition will jeopardise the Member States' public service duties, it will not ultimately lead to fare reductions for our users. Citizens travelling to work on a daily basis will not see any improvements to their travelling conditions either. Quite the contrary! Opening up to competition will lead to a deterioration of secondary lines, which are so important to local development.
And what about the impact of liberalisation on rail safety, Commissioner? The transfer from the roads to rail is essential, and it is essential that Europe implements that. I shall end with a nod to the Minister, who is not present: I would like to say that yesterday's utopias are today's realities.
(HU) The liberalisation of rail travel in the internal market will be fully implemented with the third railway package. It is certainly true that Europe needs a sustainable, efficient rail service. The third railway package, however, will be successful only if economically healthy and logistically prepared modern railway companies provide the service.
This is not the case today. Railway companies in the new, and in some cases in old Member States, are struggling with an accumulated deficit, and Member States are faced with the problem of consolidation. All this appears to be a domestic matter, but in terms of its dimensions and significance it is a European-wide problem and puts at risk the implementation of all three of the railway laws being discussed today, especially if we set the bar high.
The railway package contains a proposal that extends the preparation time for liberalising domestic passenger transport. In my opinion, this extended preparation time is not sufficient. I suggest to the European Council that it put on the agenda of its work programme the true situation in the expanded European Union, and to address the problem. Furthermore, it is essential to examine what is to be done and what can be done in order to solve the existing railway problem in a significant part of Europe. Thus, it is not a question here of drawing a line between the old and new Member States. On the contrary, let us look for a way to create a well functioning, liberalised rail service throughout Europe that is competitive or complementary to the other transport branches.
The goal, therefore, is that existing values in the new Member States - in this case rail service - should not fall victim to the opening up of the internal market, but should instead become a valuable part of it. Unfortunately, previously this did not succeed in the case of certain services.
With regard to the liberalisation of domestic passenger transport, I consider the proposed amendment which I submitted to be better than the compromise proposal. The difference between the two is that my proposal would grant every Member State that is not able to prepare itself in time, or that runs into other obstacles, the possibility of a derogation. The compromise proposal would make this possible only for the new Member States.
In my opinion, the impact assessment prior to the regulation should in each case extend to the specificities of the new Member States, but the regulation must be unified. In any case, I welcome the fact that the rapporteur and the Committee on Transport and Tourism have striven - as was, in fact, the case the first time - to pay attention in drafting the law to the special problems affecting the new Member States.
(ES) Mr President, I would like firstly to congratulate you most warmly. Miguel Ángel, who would have guessed, when, under the isolation of the Franco dictatorship, you left from Alcázar de San Juan, which was Spain's symbolic rail and trade union hub, that European railways would take you once again tonight to Alcázar de San Juan, but this time as Vice-President of the European Parliament?
You look very handsome, and, furthermore, somebody must have put some flowers in republican colours just there to your left.
Well, I would like to thank the rapporteurs and the shadow rapporteurs, particularly Mr Jarzembowski, because he is the rapporteur who, as always, has been patient enough to stay here to listen to everybody, including those of us who disagree with him, but who, when it comes down to it, love him and respect him. I would like to thank all of you for your intensive and meticulous work, and for your patience in dealing with our reservations and doubts.
I am pleased that the European Parliament has managed to persuade the Council and the Commission to take account of the majority of its proposals, aimed at the complex task of harmonising and modernising the twenty seven different current rail systems with a view to creating a European railways area that ensures that our railways are sustainable, attractive and safe and that they have a future.
I believe that the European Parliament should once again advocate a gradual and controlled opening-up, of which this third legislative package represents one more step. However, we are not so naive or cynical as to deceive the European citizens by claiming that, by setting a specific date - which, furthermore, many believe to be premature - the current rail problems are going to disappear. Do you imagine that the budgetary shortages suffered by the trans-European networks, which prevent us from eliminating the real cross-border obstacles in mountainous regions, such as the Alps or the Pyrenees, not to mention the RTMS, will disappear in 2017? Do you imagine that, by setting this magic date, the congestion of infrastructures for goods transport by rail or the problems with the interoperability of systems - not to mention other problems which fortunately the Commission is currently dealing with, such as the certification of locomotives and rolling stock - will disappear?
On the other hand, apart from the ceaseless liberalisation, there are also railway success stories that demonstrate that that is not the only sine qua non condition. One example is the success of high-speed trains for passengers in Spain.
Admittedly we have not had the same success with goods, but I believe that Germany is the leader in this sector, and has been since before liberalisation. Perhaps we should therefore learn from all of these experiences. That is why we are advocating the method of gradual opening-up, which will enable us to focus on the criteria and conditions, paying particular attention to the viability of public services and the diversity of existing concession formulae. Hence our vote in favour of Amendment 33.
We therefore support the idea that, two years after opening up international passenger transport, the Commission should draw up an assessment of the progress made and of any problems and, where necessary, propose new measures to accompany the subsequent opening-up process, as proposed in the texts that the three institutions agree on, because on the study, at least, we are all in agreement.
(The President cut off the speaker)
(FR) Mr President, Commissioner, ladies and gentlemen, I would like to say that, in general terms, I am satisfied with the progress achieved thanks to the long and exacting work of the European Parliament and, more specifically, of the three rapporteurs.
This reform of passenger transport by rail is absolutely essential if we are to create a genuine internal market, which will promote the mobility of all Europeans under optimal safety and accessibility conditions and which will very quickly, I hope, help to reduce the often exorbitant fares, without leading to the disappearance of services.
Nevertheless, with regard to access to the market, I would like to express my concern this evening about the temptation to set a date at this point for the opening up of the national passenger market. I personally am not in favour of altering the Council's position on this point, since a hurried, and perhaps ill-prepared, opening up of national passenger transport could have serious consequences for the service. I would like to see prior impact studies, particularly on the effects of opening up to international competition, on the cabotage system, which must be provided with a strict framework, and on the effects of the system of standardisation of tariffs. Why not schedule a fourth rail package, which could look in detail at funding mechanisms, and particularly coordination with public service obligations, as well as the funding of loss-making lines?
With regard to the directive on international rail passengers' rights and obligations, I am delighted with the work that is going to give far greater responsibilities to rail operators and, at the end of the day, and very quickly I hope, give more rights to passengers, particularly those with reduced mobility. I would also like to thank Mr Sterckx for supporting our group's amendment, which is intended to take account of the specific situation of suburban transport, which is particularly relevant in terms of public service obligations.
(DE) Mr President, I would like to take this opportunity to congratulate you! Mr Jarzembowski, I would also like to take the opportunity to express my respect - even though we have different opinions on a certain specific area of your report - for the resolve, tenacity and vigour with which you have pursued this report, as long as I have been in this House, and for the relative success you have achieved.
On the surface, we all want the same thing for the European railways: high quality, high safety standards and good working conditions. It has always been said that we have differing visions of that and differing ideas of how to get there, but I am not so sure that that is really true.
I wonder why it is mainly those Members who did not really strengthen the railways in the matter of the Infrastructure Costs Directive, by rather overemphasising certain things, that are now on the pro-liberalisation side. Why, for example, did the former Austrian transport minister push so hard for liberalisation, while at the same time running the Austrian railways almost into the ground with his domestic railway policy?
Why have we not all gone down the perhaps more sensible route of saying that we will first of all examine liberalisation in the international arena, and wait until we can see where this path takes us before we decide whether we want to continue down it? If we had done that, I would have been able to say with certainty that everybody here is in favour of progress on Europe's railways.
I do not think that some kind of neoliberal anti-railway campaign is underway here. I really do not think that, even though the rapporteur has shifted somewhat to the right in time to present the report to plenary. I have shifted to the right with him, so that says nothing.
I do think, though, that there are many different reasons for following this path to liberalisation that I cannot fully share. I therefore do not want to jump on this bandwagon just yet. Perhaps I will be convinced in time, but at the moment, when it comes to national liberalisation, I do not want to be a part of it.
(PL) Mr President, I am delighted with the results obtained in the course of negotiations led by the rapporteurs for this third railway package. The package really has been improved as a result of these negotiations. It has not just been repackaged more attractively, it simply is a better package. One issue remains outstanding, however. Perhaps I shall begin with a few words to put it into context.
In my region of south-west Poland, an increase in rail passenger services was recorded last year. It was not a large increase, but it was actually the first increase for many years. Up until then, nothing but a continuous fall in services was being recorded, not just in my region but across the whole of Poland. Perhaps last year's slight increase is an indication that railways are gradually beginning to compete with road transport, which is what we all very much want and a key principle of European transport policy.
I mention all this, because great care must be taken not to alter this trend when introducing new regulations concerning rail passengers' rights. Railways must be competitive, and must therefore be cheap or even very cheap. They must also be well managed, and offer their passengers a high standard of travel. The difficulty is that if these two objectives are taken literally, a degree of contradiction arises. A service cannot be cheap and luxurious at the same time. That is why an effort to devise a suitable compromise in this regard is needed.
The railways are very gradually emerging from a long period of decline. They need us to help them in their endeavours. We must not impose additional burdens on railways if we want to prevent them going back into decline.
(LT) I would support the liberalisation of rail transport services if the social effect of opening up rail networks and its effects on the environment were to be analysed in depth. On the other hand, opening of the EU countries' railway lines going into third countries gives the green light to unfair competition. The right to use these lines will be acquired by third-country companies with branches in EU countries, whose main interest is to carry passengers into their own countries. Some EU countries run the risk of losing the right to carry passengers into neighbouring third countries, because the latter are not obliged to adhere to EU directives and to open up their passenger transport market. Railway enterprises in EU countries with an external border would find themselves in a more difficult situation compared to other EU countries. I would invite you to vote against the fifteenth amendment. I would urge you not to support my colleague Mr Sterckx's report on the twenty-first amendment, which, in my opinion, weakens the Council's motion.
(HU) I wish to draw attention to a few questions, the first of which is generally economic in nature. When talking about liberalisation and the liberalisation of services, we always say the same thing. It should not be the case that there is no deadline in the services directive, or that in some places we wish to liberalise only partially, because let us say as a German I am sensitive to this matter, whereas in other respects we need to open up services completely, for instance in financial or rail services. I say this not in order to harm rail service. Yes, some day this too will have to be completely liberalised, but to do so, we need to catch up in other areas as well.
The second question, concretely, is something I already mentioned at first reading. The new Member States are struggling with a great many problems of domestic government administration. I therefore say once again that only five years after the introduction of the euro can we truly accept full liberalisation, since before that time we are unable to capitalise our companies - in which there is enormous investment that must not be frittered away - in such a way that they are able to withstand competition. The year 2022 in the current proposal is already quite friendly in this regard.
We must be very careful - especially in the new Member States - to maintain that we fulfil the obligation to provide public transport solely by means of buses. That is, after one accident in which someone is hit, the State simply withdraws from the railways in its obligation to provide public transport. The Savary proposal, in my opinion, goes in the right direction from this point of view, that is, truly towards the deepening of the internal market.
In connection with the Sterckx report - although of course everything it contains is very attractive - I must say, as a representative of a new Member State, that this will cost us a great deal, especially if we have to do this in the first ten years before the introduction of free movement of persons and the introduction of the euro. This is very, very difficult. I do not wish to oppose what is written in this report: as a goal it is very good, but in terms of timing, things do not fit together completely, and I would like it very much if such a degree of obligation were brought in only after the introduction of the euro and of the free movement of persons. Actually, with liberalisation, quality will also improve, so that there will probably not be such serious problems in the future, but once again I repeat: we need to synchronise.
(SK) Mr President, I congratulate you on your new role.
In order to improve the competitiveness of railways vis-à-vis road transport and to place railways on an equal footing in terms of competing for business, it is necessary to complete the harmonisation of the conditions governing railway and road transport operations. In the energy sector we are unbundling transmission systems from energy suppliers; in the railway transport sector as well, it is necessary to complete the reform of those state-owned railway companies that still have carriers and infrastructure operators in one and the same organisation.
The fact that road transport is flourishing, even in those countries where rail transport would be more appropriate from an environmental standpoint, is due to inadequate harmonisation, external factors, faulty interoperability and flawed transformation, as well as the poor quality of rail transport.
The second key factor is market liberalisation. When opening up rail networks for passenger transport, however, it will be necessary to give the economies of the new Member States enough time to prepare themselves for this step.
(PT) Thank you very much, Mr President, I also wish to congratulate you on your election and wish you all the best in your new post.
The liberalisation of rail transport is something that needs to be brought about, but progress has been painstaking. We must therefore keep up the effort to move ever closer to a European rail services market, which will help us implement the important objectives of the common transport policy.
In this regard, I should like to congratulate our rapporteurs on their outstanding work. Although, for many, trains still have an image of romanticism and adventure derived partly from the famous Orient Express, the fact is that they are a safe, environmentally friendly means of transport that is adept at moving large quantities of goods quickly and at conveying large numbers of people comfortably and equally quickly. The dream of rail services from the Atlantic to the Baltic and Black Seas remains a distant one, as we continue to come up against major obstacles to effective freedom of movement in the rail sector.
The problem remains of discrepancies between, for example, gauges inside and outside the Iberian Peninsula, as do those of the management of internal and international traffic and of ticketing, which are not easy matters to resolve. We face enormous difficulties and, without the will of the Member States, we will not be able to overcome them. Congestion in Central Europe and the accessibility of Europe's outlying regions are intimately linked.
If we want to see the economic growth of our countries, joint measures are required whereby development in one area ties in with progress in another. The funding approved for the Trans-European Networks does not fill us with overwhelming enthusiasm. We must therefore derive some satisfaction from the progress for which we shall hopefully vote tomorrow.
In its diversity, Parliament is doing its best, but the Council must respond positively to this impetus for progress and for the liberalisation of rail transport. How can this be achieved? It can be achieved by acknowledging that the deadlines for opening up the networks are reasonable and by not imposing unfair economic restrictions on this process; by accepting compromise solutions for existing concessions and for public service obligations; by agreeing to the rules on the certification of onboard staff in the interests of the security of people and property; and lastly by ensuring universal protection for the rights of all passengers. Along with quality of service, this is the best way of attracting people to this means of transport, thereby ensuring its development and continued employment for those working in the sector.
(DE) Mr President, today we are discussing three essential steps that will help to breathe new life into Europe's railways and bring about a considerable improvement in passenger rights. I would like to focus on just one aspect of the overall package that fits in perfectly with the start of the European Year of Equal Opportunities.
It is good that, in the regulation on rail passengers' rights and obligations, we are sending a signal and thus making our contribution to equal opportunities. It obviously makes no sense to enact a regulation that is only relevant to international passengers. In my view, all passengers should have equal rights.
At the forefront is the right of all citizens to transport, but passengers can only assert their rights if they know what they are, which is why information is a necessity. I would call for all people with limited mobility, regardless of whether it is due to disability, age or another factor, to have equal opportunities to travel by rail. It is quite clear that we need to work continuously to improve barrier-free accessibility. It is also clear, though, that is not possible to adapt all vehicles and all buildings straight away to meet the needs of these people.
Once the regulation enters into force, station operators and railway companies will have to pay particular attention to ensuring that people with limited mobility can get information regarding the accessibility of railway services, the conditions for accessing trains and the facilities on the trains. To ensure that, in particular, passengers with sensory impairments are provided with information regarding delays as efficiently as possible, we would call for information announcements to be made using both acoustic and visual systems.
In future, people with restricted mobility will be able to buy tickets on the train without paying a supplement, and, if a person cannot access the services provided in the train due to their restricted mobility, they will be able to be accompanied by another person who will travel for free. A social Europe is on its way!
(FR) Mr President, I would like to congratulate you most warmly. You ran a very good race.
11 October 2006 was a very dark day for the French railways and for the Luxembourg railways. On a twin-track section of line, temporarily being used as a single track as a result of works, a collision between two trains killed six people and seriously wounded two. A passenger train from Luxembourg collided with a freight train in French territory. The accident, which, according to the enquiry, was due to a human signalling error on the Luxembourg side, was particularly tragic, since the signalman, having become aware of the error, triggered via the station to train radio an initial piercing alarm, which did not reach the driver of the passenger train. He then wanted to switch off the current on the line, but it was not possible due to the difference in power supply between the two countries. Furthermore, the Luxembourg train had already entered the French network and was therefore out of his reach.
Commissioner, this example illustrates the danger of a lack of coordination between rail networks, whether they be privatised or still under the public service system. The responsibility falls as much to the signalman as to the two companies and the authorities of the two Member States, and also to the lack of a sustained will to make rail networks interoperable. The citizens will not find it acceptable that, by crossing the border by train, they are risking their lives as a result of inadequate systems.
For Luxembourg, international traffic represents 70% of its turnover. Our situation is therefore a special one, and even more efforts are required in order to achieve interoperability of networks. This is a key priority. If our Parliament's Committee on Transport's approach leads to investments in the railways, then that is the right path to take.
Mr President, first of all, like all of the Members who have congratulated you warmly, I too would like to say what a pleasure it is to take part in this sitting over which you are presiding.
I would like to thank all of the Members. We have had more than forty speeches, and I have seen that there is great interest in the future of Europe's railways. I thank you, because the Commission and myself see this as an absolute priority.
I would like to make a few brief comments, Mr President. First of all, I would like to point out that the Commission is not opposed in principle to the opening up to competition of domestic services, but that it believes that a decision within the context of the third rail package would be premature. The Commission will continue to examine the issue and if it feels that the circumstances are right, it will be able to exercise its right of initiative in the field. I would add that we also have the possibility of introducing competition elements, particularly by means of the text on the regulation of public service obligations, which itself is based on contractualisation, transparency and a degree of opening up to competition, while respecting subsidiarity. I believe that the Commission's position has been clearly expressed in what I have said.
On the second point, I note that there is unanimity on the certification of train drivers operating locomotives and trains, and what Mrs Hennicot-Schoepges has just said to us demonstrates the absolute need for technical interoperability, but also for human interoperability. Crew members responsible for rail safety, including drivers and all staff participating in the operation of the train, must receive training in accordance with their responsibilities. I entirely agree with Mr Savary on this point.
Finally, the third proposal, which appears in Mr Sterckx's report, has the merit of covering domestic services, while providing for a system of temporary exemption. That seems to me to be a very good basis for future negotiations.
I would also like to take this opportunity to say, to Mr Grosch in particular, that we have not forgotten the fourth element of this rail package, which is the quality of freight. The Commission has not forgotten this issue, which is important in terms of revitalising rail freight in Europe. It has regular contacts with the associations representing freight customers, and I shall produce a report on the development of the quality of freight in Europe before the end of the year, as was indicated at first reading.
Mr President, ladies and gentlemen, those are the comments I wished to make at the end of this debate, a debate that has genuinely demonstrated Parliament's interest in promoting the railways, both for passengers and for freight. I hope that everybody, in their soul and conscience, will vote in a way that will allow us to move forward. I would add that I am prepared to be fully involved in the delicate and difficult task of mediating between Parliament and the Council with a view to concluding this third rail package.
The debate is closed.
The vote will take place on Thursday at 12 noon.
Annex - Commission Position
Recommendation for second reading: Sterckx
The Commission can accept amendments 1, 2, 3, 4, 5, 6, 9, 10, 11, 13, 15, 17, 18, 19, 20, 22, 23, 24, 25, 26, 27, 28, 29,30, 31, 32, 36, 37, 38, 39, 41, 42, 45, 46, 50, 51, 54, 55, 56, 57, 62, 63, 64, 66, 68, 70 and 71.
The Commission can accept the following amendments with redrafting: 43, 47 and 49.
The Commission can accept the following amendments in principle: 7, 8, 14, 21, 33, 34, 52, 58 and 60.
The Commission can partially accept amendments 40, 67 and 73.
The Commission rejects amendments 12, 16, 35, 44, 48, 53, 59, 61, 65, 69 and 72.
Recommendation for second reading: Jarzembowski
The following 14 amendments are acceptable, if need be subject to redrafting: 7, 8, 11, 12, 14, 21, 22, 23, 24, 26, 27, 29, 31, 32.
The following three amendments are acceptable in part: 5, 13, 17.
15 amendments should be rejected: 1, 2, 3, 4, 6, 9, 10, 15, 16, 18, 19, 20, 25, 28, 30, 33, 34, 35, 36, 37, 38, 39, 40, 41.
Recommendation for second reading: Savary
The following 19 amendments are acceptable: 2, 3, 4, 5, 6, 7, 8, 9, 12, 18, 20, 21, 22, 24, 25, 28, 29, 30, 36.
Amendments 17 and 19 are acceptable in principle.
The following seven amendments are acceptable in part: 1, 15, 16, 26, 27, 33, 35.
The Commission rejects the following eight amendments: 10, 11, 13, 14, 23, 31, 32, 34.
Written statements (Rule 142 of the Rules of Procedure
(FR) I am delighted that rail passengers are finally going to have rights, particularly in relation to compensation, information and facilities for persons with reduced mobility.
With regard to Mr Jarzembowski's report, while the liberalisation of international passenger transport is a good thing, which increases the efficiency of that mode of transport, I do not agree with the rapporteur's views on the opening up to competition of national traffic.
If this Parliament votes for total liberalisation of rail traffic tomorrow, I would like to be certain that you have taken account of two fundamental points. First of all, the issue of standardisation. We adopted an amendment to that effect in committee. It should allow loss-making railway lines to continue to be funded if they meet public service objectives.
Secondly, if Parliament decides to open up national rail traffic to competition, I feel that it is important to ensure that, during the transitional period in which only international traffic is opened up, we prevent the veiled opening up of national passenger transport through the practice of cabotage.
The transitional period is necessary in order to allow rail companies to adapt.
(EL) The 'third package of measures' on rail transport in the ΕU paves the way for full liberalisation, in other words for the railways to be handed over to the monopolies, in order to safeguard and increase the profits of euro-unifying capital. The EU measures to date in this sector also have sent ticket prices rocketing, resulted in thousands of redundancies, exacerbated the workers' slavery, struck at their wage and social rights and caused the number of accidents to spiral, despite the insulting government subsidies in the Member States.
The liberalisation of rail services also and the terms and conditions for certifying the qualifications of workers laid down by the ΕU signal the intensification of their exploitation, greater intensification of labour and more risks to passenger safety.
The hypocritical pronouncements about institutionalising passenger rights simply 'cloak' the painful consequences of liberalisation for railway workers and passengers. The basic conclusion is that, within this framework of the exploitative system which operates on the basis of profit for capital, this social requirement cannot be satisfied by the monopolies, which is why radical change is needed.
The Greek Communist Party voices its categorical opposition to the anti-grassroots policy of the ΕU and has voted against the third package of measures to liberalise rail transport.